Upon consideration of the petition filed by Respondent (Mother) on the 22nd of September 2015 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2015."
Upon consideration of the petition filed by Respondent (Mother) on the 22nd of September 2015 in this matter for a writ of certiorari to review the order of the District Court, Alleghany County, the following order was entered and is hereby certified to the District Court of that County:
"Dismissed by order of the Court in conference, this the 5th of November 2015."